EXHIBIT 10.53
KB HOME
2001 STOCK INCENTIVE PLAN
STOCK RESTRICTION AGREEMENT
THIS STOCK RESTRICTION AGREEMENT (this “Agreement”) is made as of October 1,
2009 (herein the “Effective Date”) by and between KB HOME, a Delaware
corporation (the “Company”) and [RECIPIENT] (the “Participant”).
R E C I T A L S
By action of the Management Development and Compensation Committee (the
“Committee”) taken on October 1, 2009 (the “Committee Action”), the Company
desires to award the Participant shares of restricted common stock of the
Company, par value $1.00 per share (“Stock”) under the 2001 Stock Incentive Plan
(the “Plan”).
A G R E E M E N T
In consideration of the provisions contained in this Agreement and with
reference to the foregoing Recitals, the Company and the Participant agree as
follows:
1. Award. As of the Effective Date, the Company shall issue to the Participant
[# SHARES] shares of Stock (the “Award”), subject to the terms and conditions
set forth in this Agreement, the Plan, and the Committee Action. The
certificate(s) representing shares of Stock granted pursuant to the Award shall
not be delivered to the Participant until the lapse of the restrictions on
transferability in accordance with Paragraphs 2, 4 and 5 of this Agreement.
Prior to such lapse, the certificate(s) shall be held by the Company in escrow
pursuant to Section 7(d) of the Plan along with a stock power duly endorsed in
blank by the Participant.
2. Lapse of Restrictions. The restrictions imposed by this Agreement and the
Plan with respect to the shares covered by this Award shall lapse on the
business day next following the third anniversary of the Effective Date. Subject
to the exceptions set forth in section 4 below, the restrictions imposed by this
Agreement shall lapse only if Participant continues to be employed by the
Company on the third anniversary of the Effective Date.
3. Parties’ Obligations. Following the lapse of restrictions, the Company shall
deliver to the Participant as soon as practicable certificate(s) representing
those shares as to which restrictions have lapsed in accordance with Paragraphs
2, 4 or 5, as the case may be.
4. Termination of Employment. Except as set forth in Paragraph 5 below, the
Employee will immediately forfeit all rights, title and interests in and to any
and all shares that have not vested on the date the Employee’s employment with
the Company or its Subsidiaries is terminated. The Participant shall forthwith
execute such further assignments or endorsements as the Company may require to
effect the transfer of beneficial ownership to those shares granted pursuant to
the Award back to the KB HOME Grantor Stock Trust (the “Trust”), if the shares
were issued to Participant out of the Trust and the Trust continues to exist at
such time, or otherwise back to the Company.
5. Lapse of Restrictions Upon Change of Ownership. Notwithstanding any provision
of Paragraph 2, but subject to Paragraph 4, all of the restrictions set forth
herein and in Section 7 of the Plan on the shares of Stock granted under this
Award shall lapse upon a Change of Ownership, as defined under the Plan.
6. Dividends. Cash dividends or other distributions paid on or in respect of any
shares of Stock subject to the Award shall be paid directly to Participant at
the same time any such dividends or distributions are paid to holders of shares
of Stock that are not restricted and are freely tradeable (“Other Holders”). Any
stock or other non-cash distributions issued on or in respect of any shares of
Stock subject to the Award shall be issued at the same time any such
distributions are issued to Other Holders, but shall be held in escrow and shall
be subject to the same restrictions as the shares of Stock subject to the Award.

 





--------------------------------------------------------------------------------



 



7. Tax Withholding Election. At Participant’s discretion, he may direct the
Company to withhold shares of Stock otherwise deliverable upon the lapse of
restrictions on the Award to satisfy any withholding tax liability that may
arise upon such lapse of restrictions, provided that such Stock withholding
complies with Section 16(b) of the Securities Exchange Act of 1934, as amended,
and the rules promulgated thereunder.
8. Adjustments. The number of shares granted pursuant to the Award shall be
adjusted by the Board, whose determination shall be conclusive, to reflect any
stock split, stock dividend, reorganization, recapitalization, merger,
consolidation, combination or exchange of shares or similar event.
The Committee shall make any adjustments or modifications, and its determination
thereof shall be conclusive, in the lapse of restrictions set forth in Section 2
or Section 5 to give effect to the intent of the Plan and the Committee Action
in connection with any event affecting the Award, including without limitation,
any reorganization, recapitalization, merger, consolidation, offering of
additional shares of common stock or other change in the Company’s shareholders’
equity by means other than earnings, or any similar event. No such adjustment
shall be made if it would reduce the benefits otherwise accruing to the
Participant under this Award.
9. No Assignment. This Agreement may not be assigned by the Participant by
operation of law or otherwise. Notwithstanding, this Agreement shall be binding
upon and shall inure to the benefit of the personal representatives, heirs,
legatees, successors and assigns of the Company and the Participant.
10. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
California.
11. Conflict in Terms. In the event there shall be a conflict in terms between
this Agreement, the Plan, and/or the Committee Action, the terms of the Plan
shall prevail.
IN WITNESS WHEREOF, the Company and the Participant have duly executed and
delivered this Agreement as of the date first above written.

                  KB HOME    
 
                -s- Jeffrey T. Mezger [c90732c9073201.gif]    
 
           
 
  By:   Jeffrey T. Mezger    
 
      President and Chief Executive Officer    
 
                PARTICIPANT:    
 
           
 
  By:        
 
     
 
   
 
      [RECIPIENT]    
 
           
 
  Date:  
 
   

 

